Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant set forth arguments that the process of the prior art is not the same or substantially identical as that set forth in the instant application. In particular, Applicant pointed to the specification setting forth that the claimed Mg-Bi compounds are produced by a combination of particular conditions, including high molten metal temperature during hot rolling, reducing a hot rolling finish temperature, and increasing the subsequent cooling rate. The claimed Mg-Bi compounds are not achieved by the composition and total reduction rate. 
A search of the prior art failed to turn up a single reference or an appropriate combination of multiple references that set forth each and every claimed limitation. In particular, the combination of an aluminum alloy clad material having a sacrificial material, Al-Si-Mg-Bi brazing material having a particular composition and Mg-Bi compounds as claimed, and the core material having the particular composition was not turned up in a search of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784